DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 02/18/2021 has been entered. Claim 11 has been cancelled. Claims 16-20 are newly added. Claims 1-10 and 12-20 are now pending in the application.

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 01/26/2021 have been are considered an initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.



Allowable Subject Matter

4.	Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-10 and 12-20: the limitations “a ratio of a thickness of the copper circuit board to a thickness of the ceramic substrate being 1.25 or more, a number of grain boundaries being not less than 5 and not more than 250 along every 10-mm straight line drawn in a front surface of the copper circuit board, wherein a warp amount of the ceramic substrate is less than 0.1 mm” in combination with other claimed limitations in independent claim 1 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 2-10 and 12-20 are either directly or indirectly dependent upon claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848